Citation Nr: 0813106	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  07-05 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include as secondary to chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1996 to November 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The veteran's file has since 
been transferred to the RO in Reno, Nevada.

The veteran was afforded a Board hearing, presided over by 
the undersigned, in February 2008.  A transcript is 
associated with the claims file.  Further, the Board received 
additional evidence (private medical records and a letter 
from a retired magistrate) from the appellant prior to the 
hearing.  He also submitted a waiver of initial RO review of 
the new evidence.  The evidence will therefore be considered 
in this decision. 38 C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his February 2008 Board hearing, and in documents of 
record, the veteran contends that he incurred or aggravated 
an eye disorder, to include myopia, during his military 
service and, therefore, service connection is warranted for 
such disabilities.  The veteran testified that in January 
2002, he was exposed to anhydrous ammonia following a train 
derailment.  He stated that, on exposure, his eyes were 
itching, burning, and blurry.  He also noted that he lost his 
vision for approximately a minute.  According to the veteran, 
he now has to use glasses to drive at night.

Generally, in order to establish service connection for a 
claimed disability, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia, presbyopia, and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  [Emphasis added].  See 
VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 
45,711) (Oct. 30, 1990) (service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed 
disease or injury).

A June 18, 2003 service medical record noted that the veteran 
experienced a significant exposure to anhydrous ammonia.  The 
veteran reported symptoms of occasional eye strain and 
blurred vision when reading.  While the service medical 
records are silent for any findings with regard to the 
January 2002 train derailment, the veteran has submitted two 
documents pertaining to a January 18, 2002 train derailment 
and a class action settlement agreement between Canadian 
Pacific and those that were injured by the accident.  
Further, an AF Form 438 (Medical Care - Third Party Liability 
Notification) documents that the veteran was exposed to 
anhydrous ammonia, and that this exposure included contact 
with the eyes.  Reports from North Dakota Department of 
Emergency Services similarly establish that the referenced 
train accident resulted in the release of a large plume of 
anhydrous ammonia, and that the Minot Air Force Base 
Hazardous Material Unit, where the veteran was a firefighter, 
responded to the accident.  

The Board finds that there is sufficient evidence that the 
veteran was a member of the class settlement, and that his 
exposure to anhydrous ammonia occurred.  Further, the Board 
finds that the veteran is also competent to state that his 
eyes burned as a result of his exposure to anhydrous ammonia.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).  

During a July 2005 ophthalmologic examination, the examiner 
noted that the veteran's distance vision without correction 
was 20/15 bilaterally.  His near vision was 20/15 bilaterally 
as well, without correction.  Testing revealed a normal eye 
examination, with excellent vision without correction at both 
distance and reading range.  The veteran did prefer a very 
mild myopic correction for distance.  Therefore, it was 
recommended that the veteran use glasses as needed for 
distance tasks, primarily nighttime driving.  However, the 
rest of the examination was deemed unremarkable.  Although 
the veteran has demonstrated continuous symptomatology 
(complaints of blurred vision) since his period of active 
service, as well as the occurrence of an in-service injury, 
the VA examiner failed to state whether the veteran had a 
disability of the eyes (mild myopia) that was etiologically 
related to his period of active service.  

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that VA must provide a medical examination in 
a service connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, the veteran has established that he has a 
current diagnosis of myopia, that he experienced an in-
service eye injury, and that his current eye disorder may in 
fact be etiologically related to his exposure to anhydrous 
ammonia.  Therefore, because the criteria of McLendon have 
been satisfied, the Board must remand the veteran's claim in 
order to obtain an opinion as to the etiology of the 
veteran's myopia.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for an ophthalmologic 
examination to determine the nature and 
etiology of any current eye condition(s).  
The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  The 
claims folder must be made available to 
the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  After examination and 
review of the claims folder, the examiner 
should address the following:

a)	Identify all current eye 
disorders.

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any current 
eye disorder(s) is/are 
etiologically related to the 
veteran's period of active 
service, to include his exposure 
to anhydrous ammonia in January 
2002.  
    
The claims file must be made available to the 
examiner and the examiner should indicate in 
his/his report whether or not the claims file 
was reviewed.  A rationale for any opinion 
expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  The AMC should then readjudicate 
the claims on appeal in light of all of 
the evidence of record on the merits.  
If any issue remains denied, the 
veteran should be provided with a 
supplemental statement of the case as 
to the issues on appeal, and afforded a 
reasonable period of time within which 
to respond thereto.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

